The court properly vacated the tax lien discharges upon a finding that they had been procured by fraud. With respect to defendant’s claim that the tax lien was the result of an erroneous classification of the premises, the court correctly noted that this argument had previously been found to be unavailing. A certiorari proceeding pursuant to article 7 of the Real Property Tax Law is a taxpayer’s exclusive remedy for challenging real property assessments (see Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg, 78 NY2d 194, 204 [1991]). Concur — Mazzarelli, J.P, Acosta, DeGrasse, Richter and Manzanet-Daniels, JJ.